Citation Nr: 0310355	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  97-10 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration for service connection for a 
chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to May 1977.

This matter is before the Boar of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Nashville, Tennessee, Regional 
Office (RO).  This case was previously before the Board in 
November 1998 and May 2001 and remanded for additional 
development and adjudication.  


FINDINGS OF FACT

1.  A September 1996 rating decision that awarded the veteran 
service connection for low back disability was not reasonably 
supported by the evidence then of record; at the time of the 
September 1996 rating decision, the veteran's low back 
disability was first documented several years after 
separation from the veteran's active military service; the 
competent medical evidence of record in September 1996 did 
not demonstrate a medical nexus between the post-service back 
disability and the veteran's military service.

2.  The factual basis for the grant of service connection for 
low back disability in the rating decision of September 1996 
was false.  The September 1996 rating decision therefore 
contained CUE, and severance of service connection for a low 
back disability was proper.




CONCLUSION OF LAW

The September 1996 rating action which granted service 
connection for a low back disability was clearly and 
unmistakably erroneous, and the subsequent rating decision 
severing benefits was proper.  38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The discussions in the rating decision, 
statement of the case and supplemental statements of the 
case, have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO collected 
medical records from all health care providers identified by 
the veteran.  The veteran has been offered an opportunity to 
submit additional evidence in support of her claim.  She has 
not identified additional relevant evidence that has not 
already been sought and associated with the claims file.  The 
Board does not know of any additional relevant evidence, 
which is available.

Additionally, the veteran was afforded VA examination in 
February 2002.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  With regard to the adequacy of the 
examination, the Board notes that the report reflect that the 
VA examiner reviewed and recorded the past medical history, 
noted the veteran's current complaints, conducted 
examination, and offered appropriate assessment and 
diagnosis.

Notwithstanding the fact that this issue was developed by the 
RO before the VCAA was enacted, the Board finds that VA's 
duty to assist the veteran in the development of her claim 
has been fulfilled and that the other pertinent provisions of 
the VCAA have been effectively satisfied by actions taken by 
the RO and by the Board.  The veteran was given the 
opportunity to provide oral testimony in support of the 
claim, which she did in 1997 and 1998.  The Board remanded 
this case in November 1998 and May 2001 for additional 
evidentiary development, to include obtaining a medical 
opinion addressing the veteran's allegations pursuant to her 
claim.  This was accomplished.  Neither the veteran nor her 
representative have identified any additional evidence and/or 
requested that such be obtained.  

The requirements of the VCAA have been met.  The veteran has 
been informed of what documents the VA would get and what she 
should provide.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to her case.  Thus, further remand, 
delay, or notice would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Finally, there is no prejudice to the veteran in 
deciding her claim on the merits, because she has been told 
what the requirements are to establish her claim and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  She has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate her claim.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In the most recent notice letter sent in June 2001 the 
veteran was again informed as to what evidence she must 
obtain and what evidence VA would obtain or assist in 
obtaining.  As there is no additional evidence that needs to 
be obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Therefore, the claim is ready for appellate 
review.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (2002).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d) (2002); see also Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480; ); see also Venturella v. Gober, 10 Vet.App. 340, 342-43 
(1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, supra, at 342-43.

Therefore, based on the foregoing, the Board must determine, 
on the basis of all the evidence of record, whether the 
September 1996 rating decision was clearly and unmistakably 
erroneous in granting service connection for low back ache .

Service medical records show that in September 1973 the 
veteran was treated for injuries sustained when she fell out 
of the top bunk bed onto a concrete floor.  X-rays at that 
time were negative.  

In March 1974, the veteran was treated for chronic backache 
and lower quadrant pain associated with salpingitis and 
nephritis.  At that time she was hospitalized and treated 
with antibiotics.  

In May 1975, the veteran was evaluated for lower back pain 
diagnosed as sacroiliac joint pain.  X-rays of the lumbar 
spine revealed an extremely minimal rotatory scoliosis 
convexity to the left, positional in nature.  The 
intervertebral disc spaces were normally maintained.  The 
pedicles and laminae were intact.  The sacroiliac joints were 
unremarkable.  

In February 1976, the veteran was treated for radiating low 
back pain. Examination revealed lumbosacral tenderness over 
insertion of the erector spine secondary to lifting.  

In September 1976, during routine postpartum examination, the 
veteran was evaluated for low back pain.  She was treated for 
ongoing low back pain in October 1976 and again in November 
1976.  

In May 1977, the veteran filed a claim for service connection 
for various disorders including low back pain.  

In June 1977, service connection was established for 
salpingitis and oophoritis with chronic low back pain and a 
noncompensable evaluation was assigned.  The RO determined 
that the veteran's tendinitis of the left erector spinae 
muscle was acute and transitory resolving with no residual 
disability.  

In June 1996, the veteran filed a claim for increase for a 
back disability on the incorrect assumption that she was 
service connected for such disability.

In support of her claim were VA outpatient treatment records 
dated from October 1995 to May 1996, which show evaluation 
and treatment for chronic low back pain.  Specifically, in 
November a CT (computerized tomography) scan showed mild 
degenerative changes involving the articular facets and a 
posterior bulge at the annulus at L4-5 of questionable 
significance.  In December 1995 there was clinical evidence 
of L5-S1 root irritation consistent with MRI (magnetic 
resonance imaging) findings of annular disc bulge at L5-S1.  
X-rays and a bone scan of the spine in February1996 showed 
lower dorsal levoscoliosis, which was minimal and minimal 
degenerative changes in the dorsal spine.  

In a September 1996 rating decision, despite the fact that 
service connection had not been established for a separate 
low back disability, the RO mistakenly assigned a separate 10 
percent evaluation for chronic low back pain.  

In February 1997, the RO proposed to sever service connection 
for chronic low back ache on the basis that service medical 
records showed one incidence of treatment for tendinitis 
which resolved with no residual disability and that the only 
complaints of back pain were associated with salpingitis and 
oophoritis.  Furthermore, there was no nexus between current 
back complaints and service.  Since there was nothing to show 
a separate back disability related to service the severance 
was proposed.  

During a personal hearing in August 1997 the veteran 
testified that she was treated in service for back pain on 
several occasions.  She testified that following service she 
filed a claim for back pain but was never examined and that 
the rating specialist considered the back pain a symptom of 
the service connected salpingitis and oophoritis.  The 
veteran testified that her back pain increased in 1980 while 
working as a nurse.  

Additional VA outpatient treatment records dated from July 
1996 to September 1997 show ongoing treatment for low back 
pain.  

The veteran submitted private treatment records dated from 
1984 to 1994, which show the veteran was evaluated for back 
pain in June 1984 after doing flips from diving board.  In 
October 1984, she gave a history of falling from a bunk bed 
in 1973.  In October 1992, she was treated for back pain 
after a fall.  In January 1993, the veteran was treated for 
acute lumbar strain.  An X-ray at that time showed 
lumbosacral disc space was narrow with minimal narrowing of 
the L4-L5 disc space.  The remaining records show ongoing 
treatment for low back pain.

During a travel board hearing in April 1998 the veteran 
testified that she fell from the top bunk in service and that 
since that time has had continued complaints of low back 
pain.  She testified that she was treated for inflammation of 
the tubes and ovaries with several courses of antibiotics and 
that an exploratory laparoscopy was negative.  She testified 
that she was treated on at least 11 occasions for back pain 
during service and had physical therapy during this time.  
The veteran testified that despite filing a claim for a back 
disability the VA did not have her examined.  She testified 
that following service she continued to have back pain, but 
that none of the post service back pain was attribute to 
gynecological problems.  

Additional VA outpatient treatment records dated from April 
1996 up to May 2001, show occasional treatment for back pain.  

During VA examination in February 2002 following review of 
the record and examination of the veteran the examiner noted 
that the veteran's back pain dates back to her time in the 
service as there are entries in the records regarding back 
pain as early as January 1974.  However, the examiner also 
noted a gap between the September 1973 and May 1975, when 
there was no formal treatment for her back and that the 
veteran could not recall any significant exacerbations during 
that time.  The examiner concluded that it was doubtful that 
the fall from the bed would have caused any significant back 
injury as the veteran would have been expected to have 
significant early pain at that time and certainly would be 
expected to have been 


formally seen before May 1975 if the onset of the back 
disorder was related to that particular incident.  The 
examiner further concluded that the entries dated May 1975, 
February 1976 and October 1976 were self limited.  

It was the examiner's medical opinion that the veteran's 
current back condition was not related to her service 
connected salpingitis/oophoritis as this would obviously not 
cause arthritis or disc disease in the back, which is her 
current diagnosis.  Further due to the nearly two years of 
time between her fall off the bed and the onset of formal 
treatment for back pain, the current back condition was not 
caused by the injury in service.  Also a workup during 
service in May, 1975 showed no disc space narrowing on X-rays 
or mention of any arthritic changes.  Although the onset of 
medical evaluation for her back pain can be traced back to 
her service time, the examiner did not feel with any medical 
degree of certainty that the current condition was caused by 
anything specifically that occurred inservice.

Initially, the Board notes that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
February 1997 proposing severance of service connection for 
low back disability, sets forth all material facts and 
reasons for the proposed severance.  The veteran was notified 
of the proposed severance by letter to her address of record 
dated on March 4, 1997, and was given an opportunity to 
present additional evidence and offer testimony at a personal 
hearing if she chose to do so.  The record further shows that 
the veteran offered testimony and other evidence in support 
of her contention that severance was not warranted at a 
personal hearings in August 1997 and April 1998.  
Accordingly, the Board finds that the procedural safeguards 
of 38 C.F.R. § 3.105(d) have been met.

As noted, previously service connection was never granted for 
a low back disorder.  However, in September 1996 the RO 
apparently assigned a 10 percent evaluation for low back 
disability on the incorrect assumption that service 
connection had been granted for such disorder in the June 
1977 decision.

The Board concludes that the grant of service connection for 
a low back disability is unsupported by all the available 
evidence of record.  Although the veteran's service medical 
records indicate that she was treated on several occasions 
for low back pain there is no showing of a chronic low back 
disorder.  Therefore, there is no competent evidence of a 
chronic low back disorder during the veteran's service.

At the time of the September 1996 rating decision, the RO had 
not yet arranged for VA examination and opinion regarding the 
veteran's low back disability diagnosis and etiology.  Once 
the RO obtained the February 2002 opinion, which was based on 
complete examination, it became clear that she did not suffer 
from chronic low back disorder that was related to service.  
The examiner specifically concluded that the veteran's 
current back condition was not related to her service 
connected salpingitis/oophoritis; that the current back 
condition was not caused by this injury in the service and 
the current condition was caused by anything specifically 
that occurred inservice.  Although the VA examination report 
was not of record at the time of the September 1996 rating 
decision, it must be considered in a determination as to 
whether service connection should be restored.  The Board 
again notes that it is not limited to the evidence before the 
RO when it made its decision to grant service connection, 
Daniels, 10 Vet. App. at 480; Venturella, 10 Vet. App. 342- 
43.

The Board finds that the medical evidence added to the record 
since the September 1996 decision does not permit service 
connection to stand as there has been no medical evidence 
produced which documents a chronic low back disorder in 
service, a chronic low back disability manifest to a 
compensable degree within one year after service, or that 
links such disability to service or within one year 
thereafter.  In view of the foregoing, the Board finds that 
the September 1996 rating decision, which granted service 
connection for low back disability, was clearly and 
unmistakably erroneous, and the June 1997 rating decision 
severing service connection for low back disability was 
proper.


ORDER

Entitlement to restoration of service connection for a low 
back disorder is denied.



____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


